﻿177.	 Allow me first of all to express the Albanian delegation's sincere congratulations to Mr. Jorge Illueca on his election to the presidency of the Assembly. I also take this opportunity to greet the Secretary-General and to wish him every success in the accomplishment of his important tasks.
178.	As at previous sessions of the General Assembly, the delegation of the Socialist People's Republic of Albania will express without reservation at the session the opinions of its Government on recent events and on the present international political situation in the belief that by so doing it will make its modest contribution to the cause of peace and security. We believe that only an open debate without illusions can be useful to the cause of freedom-loving peoples and countries.
179.	The international political situation has in no way improved since last year. On the contrary, it is more turbulent, more complicated and extremely tense. Because of the policy of aggression, oppression and diktat pursued by the super-Powers and other imperialist Powers, many peoples and countries have had to face great economic, political and military pressure, endure innumerable privations, and even experience situations of war.
180.	This situation is further aggravated by the world economic crisis which has gone on for many years now. The world economy remains in a state of stagnation; in a number of countries the recession continues, or growth has been imperceptible. The shrinking of markets has brought about a drop in world exports. The colossal debts once touted by the monopolies and Governments of the great capitalist Powers as the road to salvation and, indeed, to enrichment have now turned into new chains in which imperialism has bound various peoples and States. This entire situation has led to record levels of unemployment, endless price rises and a further deterioration in living standards. In many countries of Africa, Asia and Latin America, people are living below the subsistence level and genuine human tragedies are unfolding. Today it is becoming clearer than ever that the idea of a "new international economic order", in spite of the good intentions which may have motivated some, remains a Utopian idea, because the imperialists and neo-colonialists will never renounce their privileges or their positions of dominance. The latest example of this is provided by the recent session of the United Nations Conference on Trade and Development, which ended without result because the industrialized countries, with the United States in the lead, openly opposed the demands of the developing countries. Thus, it was confirmed once again that one can put no trust in the moralizing sermons of the imperialist Powers. We believe that the correct path is that of resolute opposition to neo-colonialist plunder, and the taking in hand and independent management of national assets. The developing countries are capable of imposing on the industrialized Powers their just demands for equitable trade in the economic Held and for cooperation based on mutual advantage.
181.	The international political situation continues to deteriorate and is riddled with fresh conflicts; objectively speaking, it is the result of the stepping up of the militaristic and aggressive activities of the United States and the Soviet Union and of their rivalry for domination and hegemony. In every major event in the world today, in every regional conflict, we come up against one or both of the super-Powers. In one way or another, and in varying degrees, all peoples are faced with interference from them, and are threatened by the aggressive policies of United States imperialism and Soviet social-imperialism. In many regions and zones of the world—such as Afghanistan, Lebanon, the whole of the Middle East, Central America, South Africa, South-East Asia, and so forth—local conflicts and wars are taking place, causing suffering and misery for the peoples.
182.	The development of events in Europe shows that tension and insecurity on that continent are becoming even greater. It is true that many institutions, indeed a growing number, have been set up to ensure the security of Europe, that innumerable meetings have been held, and that there has been endless talk. Great fanfare accompanied the signing of the Final Act of Helsinki; the same applies to the Belgrade meeting and, more recently, to the Madrid compromise. But apart from demagogic propaganda, the peoples of the world have seen no concrete measure which would justify in the least the optimism expressed by the marathon meetings on European security.
383. What good are all those meetings, documents, acts and resolutions when Europe has been turned into a veritable arsenal of conventional and strategic weapons, when the United States imperialists are piling up their cruise and Pershing II missiles in Europe, and when the Soviet social-imperialists have targeted their SS-20 missiles on European countries? False illusions are being fostered about the negotiations being held at Geneva on these nuclear weapons. But the European peoples cannot expect their security to come from the mathematical calculations which are offered daily to public opinion in the propaganda inspired and controlled by the superpowers, such as the proposals and counter-proposals on the number of missiles to be deployed on the continent. Accepting such sophistry would mean falling into the trap of the theory of the balance of power between the United States and the Soviet Union, and therefore submitting to their diktat.
184.	Peace and security in Europe and in the world can be maintained and strengthened by opposing the aggressive policies of the super-Powers, giving them no opportunity to exploit their political and economic links with various States in order to harm the peoples of other countries and to attack them and jeopardize their freedom and independence.
185.	Expressing the view of socialist Albania, the leader of our people, Mr. Enver Hoxha, has said:
"Neither the Atlantic pact, the Warsaw Treaty, the military bases installed in various countries, nor the 

atomic weapons of the super-Powers can guarantee the defence of the European countries, their free and independent development, or their sovereignty and territorial integrity. These countries can guarantee them only by breaking up these pacts, sending the American and Soviet soldiers home, and smashing the political, economic and military chains with which Washington and Moscow have bound Europe."
186.	For a long time now we have been hearing statements and theories about the threat posed by the military blocs and their activities, but that is all empty talk if it is not accompanied by specific actions. That preaching becomes even more worthless—indeed, harmful—when its authors grant facilities and favours to the soldiers of the United States and the Soviet Union, thus giving the imperialist super-Powers a favourable ground for their further penetration and posing a threat to other countries and to peace.
187.	For its part, Albania's deeds are consistent with its words. It will never allow the establishment of foreign military bases on its territory, nor will it allow anyone to infringe on or to threaten from its territory the interests, freedom and national independence of neighbouring peoples and States.
188.	The Albanian people understands full well the opposition of millions of people in Europe and throughout the world to the arms race waged by the super-Powers and to the threat of war. It joins in that opposition, because it is only through the determined efforts of the peoples that the war-mongering plans of the imperialists can be foiled.
189.	We believe that in the Balkans, too, the superpowers have stepped up their attempts at interference and at stirring up sinister forces and misunderstandings in order to keep alive the spirit of confrontation and to undermine good-neighbourly relations among the peoples and countries of that region.
190.	The Albanian Government well understands the sincere concern about, and efforts to ensure the maintenance of, peace in the Balkans and will support any constructive and realistic steps to that end. It continues to believe that in order to strengthen peace in the Balkans it is necessary to oppose the United States' and the Soviet Union's policy of interference in the internal affairs of the countries of the peninsula, to take concrete steps to dismantle foreign military bases, not to give facilities to the super-Powers' naval and air forces, and to cut all links with the aggressive pacts they lead. Such steps would respond to the true aspirations of the peoples of the Balkans to live in peace and friendship among themselves. Socialist Albania has been, and always will be, a factor for peace and stability in the Balkans. It will not fail in the future, too, to make its contribution to building lasting collaboration on the basis of a policy of good- neighbourliness and the principles governing relations between sovereign States.
191.	The development of the situation in Europe is also linked with the situation in the Mediterranean. The peoples of the area view with legitimate concern the activities of the super-Powers, which have militarized that sea and are practising gunboat diplomacy. When a small country dares to raise its voice about the extremely insecure situation in the Mediterranean, all sorts of accusations and even threats are levelled against it. There is much talk today about the pollution of the environment in that sea and about the measures that should be taken to clean it, but we believe that its cleansing must begin with the most dangerous and deadly pollution, by the evacuation of the fleets of the United States and the Soviet Union.
192.	Much has been said at the United Nations about the situation in the Middle East. Many resolutions have been adopted and Israel's policy has been condemned, yet Israel has continued for decades on the path of aggression, expansion and colonization of Arab territory, driving the Palestinians out of their own land and committing monstrous crimes against them. In particular, the martyred Palestinian people has become the target of criminal attacks by Zionism and imperialism. Israel's policy in the occupied territories is one of genocide, of denying the Palestinian people its national identity. A year ago Israel attacked Lebanon, and it is now carrying out a de facto partition of that country. All this aggressive and expansionist activity by Israel has been directly encouraged and supported by United States imperialism. Moreover, today we see that United States Marines have firmly established themselves in Lebanon.
193.	This stationing in Lebanon of United States troops, together with the troops of some European countries, is a precedent fraught with dangerous consequences. In fact, it means legalizing an act which, in one way or another, opens the door to a return to the old policy of the imperialist Powers, which, under the pretext of restoring order, used to send their armed forces to various countries in order to establish their domination there.
194.	Present developments in the Middle East give clear evidence of a further escalation of the imperialist-Zionist plot against the Arab peoples. After Camp David, Israel attacked and occupied a large part of Lebanon and hit the Palestinian movement hard. Now it is concocting plans for the subjugation of Jordan, and it is seriously threatening Syria with war. The United States and Israeli military staffs are planning how to attack and dominate the Arab countries, one after another.
195.	Israel's actions against the Arab peoples are also encouraged and promoted by the policy of the Soviet Union, with its plots and deals with the United States. It is a known fact that, for all the confrontations and clashes between them, those two super-Powers are also making efforts to reach agreement to the detriment of other peoples. This is obvious in the reciprocal concessions that they each seek so that they may act undisturbed, each in its own interest, in Afghanistan and Poland, in the Middle East and in Central America. In spite of the declarations made by Moscow and Washington and their attacks on each other, the theory of zones of influence continues to be applied.
196.	The development of events in the Middle East is also part of a plot hatched by the East and West to squeeze and stifle the anti-imperialist revolution of the valiant Iranian people who, by resolute struggle, toppled the Shah's regime and drove the United States imperialists out of their country.
197.	We believe that the Arab peoples and the other peoples of the region will not allow the imperialists and the Zionists to act to their detriment. They will find the strength to unite and to stay the hand of the aggressors. Experience has shown that when the peoples of the Arab countries close their ranks and strengthen their unity they have the force and the means to compel the aggressors to be reasonable. Th3re is no doubt that ending the armed conflict between Iraq and Iran, with their disagreements settled by negotiation, would serve the interests of the peoples of those countries themselves and the peoples of the Middle East in general and would contribute to preventing further super-Power interference in this sensitive region.
198.	The Albanian people and its Government will always support the struggle of the valiant Palestinian people to gain its inalienable national rights. We will support the struggle of the other fraternal Arab peoples for the liberation of the territories occupied by Israel and their struggle to expose and foil the intrigues and plots of the super-Powers.
199.	The Albanian people also supports the just struggle of the people of Afghanistan to liberate its country from the Soviet invaders.
200.	The imperialist doctrine of inciting local wars, feuds and rivalries as a means of achieving domination and hegemony over the peoples concerned is also clearly seen on the African continent, where conflicts are fanned with almost periodic regularity. Chad is the most recent example of imperialist intervention. Its people are killed and the country is destroyed, to the profit of others. The Albanian delegation believes that the people of Chad can solve its own problems, and must be allowed to do so, in keeping with its national interest, without any external interference, no matter what the pretext for it.
201.	The imperialist Powers are doing their utmost to keep Africa subjugated, underdeveloped and divided, so as to ensure the continuation of their neo-colonial exploitation of the continent. They do not hesitate even to support such regimes as the racist regime of South Africa, which is but another Israel in the hands of imperialism in Africa. Without the support of, first and foremost, the United States, South Africa would not have dared to continue to occupy Namibia and to suppress by Fascist methods the people of South Africa, who continue to live in segregation, deprived of all their rights. The African peoples have never accepted this situation; they have fought, and continue to fight, against imperialist intervention, racism and racial discrimination. The Albanian people and Government have firmly supported the just struggle of the Namibian people for freedom and national independence, as well as the struggle of the African peoples to root out colonialism.
202.	A very grave situation has been created in Central America, where the United States has stepped up its pressure and its military intervention against the freedom- loving people of Nicaragua, and where it is financing and sending mercenary troops to suppress the struggle of the people of that region. The events in Central America prove that the United States cannot accept the situation created in what it considers to be its own "backyard", where the peoples have risen against oppression, plunder and exploitation. The peoples of Latin America are facing not only pressure and direct attacks by the United States, but also the manoeuvres of the Soviet Union, which is trying to use the antagonism between those people and United States imperialism to pave the way for its own penetration there.
203.	The Albanian people are with the Latin American people who want to rid themselves of the brutal interference of United States imperialism. We support the right of the Nicaraguan people to live free and independent in its own country. We also support the struggle of the people of El Salvador, and the sovereign right of Argentina over the Malvinas Islands.
204.	South-East Asia has today become the target of plots and interference by the super-Powers, whose policy is aimed at inciting division and at creating new conflicts in order to open the way for their own neo-colonialist inroads and their military expansion in that region. We have supported and will continue to support the right of the peoples of that region to live in freedom, independent of any interference or intrigue by the super-Powers.
205.	The Albanian Government appreciates the withdrawal of part of the Vietnamese troops from Kampuchea and hopes that that process will continue. The superpowers have engaged in much speculation at the expense of the Kampuchean people, who have suffered for years on end from the savage onslaughts of United States imperialism and the massacres of the Pol Pot gang. It is high time for the international community to face reality and really help the Kampuchean people. On this basis, and abiding strictly by the principle of the inalienable right of peoples and States to be fully independent and to decide their own destiny without any foreign interference, the Government of the Socialist People's Republic of Albania has decided to recognize the Government of the People's Republic of Kampuchea.
206.	We hold the view that the Government of the People's Republic of Kampuchea must occupy its own seat in the United Nations, now unjustly held by the representatives of the Pol Pot gang.
207.	Although the war in Korea has been over for more than three decades, that country remains divided. United States troops must withdraw from South Korea, and the Korean people must be able to exercise their legitimate right to live united in their own homeland.
208.	In the light of the events that have occurred since the last session of the General Assembly, it is clear that to varying degrees the imperialist super-Powers are the protagonists in the turbulent and serious situation that exists in the world. Each of them strives to achieve economic, political and military superiority over the other, to acquire new markets and to secure spheres of influence. The crisis has made them even more aggressive. However, it is also a fact that the policy of oppression and exploitation, aggression and diktat is to an increasing degree encountering great resistance from freedom-loving countries and peoples. The course of events will show whether the imperialist Powers will lead the world into a new conflagration and catastrophe or whether the peoples will abolish war and save mankind. The struggle for national independence and for peace and security in the world, therefore, is closely connected with the unmasking of the aggressive policy of the imperialist super-Powers and stem opposition to it.
209.	Our State has pursued an open and consistent foreign policy, based on principles. It stands for the development of relations and co-operation with all those countries that abide by the principles of equality, non-interference in each other's internal affairs, respect for the sovereignty of each people and for its right to choose its own social system. The Albanian Government has always shown good will and taken a correct attitude in the development of relations with other States. It has been and is against any diktat in relations between sovereign States. We will never compromise on the subject of distortions and insinuations designed to obscure our correct stands and demands. For 35 years now, Great Britain has illegally blocked the return of Albanian gold bullion plundered by the Hitlerites. This gold represents part of the sweat and toil of our people and it must be returned to them, along with the accrued interest. Our people will defend their interests strictly and with determination and will fight against injustices that they have been and still are suffering.
210.	The economic and political situation in the Socialist People's Republic of Albania is a healthy one. Our people have achieved important successes in all areas, and in the fulfilment of their development plans, by relying on their own strength. The people of our country live free from the nightmare of insecurity about the future, because phenomena such as those to be seen in certain countries of the world—crises, inflation and unemployment, rises in prices, drug addiction and other ills—do not exist in 

Albania. The well-being of the working masses is constantly on the increase and they look to the future with confidence. All the victories our people have achieved in the course of the four decades of the people's power are due to our genuinely socialist order and to the correct leadership of the Labour Party of Albania with Enver Hoxha, the great son of the Albanian nation, at its head.
211. There are over-zealous propagandists who write innumerable pages filled with calumnies against socialist Albania, depicting it as a country that is mysterious, isolated, and so on. Of course, we do not expect benevolence and praise from people who are representatives of certain well-known reactionary circles and who have made it their profession routinely to invent stories based on hostile chauvinist positions. None of this worries us in the least. The truth is that Albania is forging ahead and daily becoming stronger, without loans or credits, by following a completely independent and sovereign policy. Although it is a small country, it is coping courageously with the various pressures and plots of the superpowers and is not deviating from its correct and honest socialist course. Our people are determined to continue along that course, because experience has shown them that only this has brought them continuous progress and development, as well as genuine freedom. 212. At this session of the General Assembly the Albanian delegation will share the efforts of all peace-loving countries and will not fail to make its contribution to the cause of the peoples, to genuine peace and security.
